IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1392-10




WANDA HIGBEE SCHINDLEY,  Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
FRANKLIN COUNTY



                        Per curiam.   Keasler, and Hervey, J.J., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it contains an incomplete copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: November 10, 2010
Do Not Publish.